Shipman, J.
This is a bill in equity to restrain the defendants from 'the alleged infringement of the second claim of reissued letters patent No. 9,616, applied for February 19,1881, and issued March 22, 1881, to Kedmond Gibbons, for an improvement in pantaloons. The original patent was dated June 6, 1876. The specification of the original, patent says that the invention “relates to a fastening for the crotch in the fly of pantaloons and similar garments, and it consists in bridging said crotch with a check-piece of cloth or other inelastic, pliable materia], as *817hereinafter fully described.” The patentee further says: “The lower end of the button-hole strip does not extend down, and fasten into the crotch, <1, as in the common construction of pantaloons, but bridges over the crotch. * * * Mg. 4 shows, instead of the preferred construction exhibited in the oilier figures, a separate piece of cloth, serving as the bridge or chock-piece.” The single claim of the original patent was as follows:
“In combinación with the liy of pantaloons, or similar garments, an inelastic bridge or check-piece, arranged across the crotch thereof, substantially as described, whereby the strain at the crotch, when the fly is opened and spread apart, is received by said bridge or check-piece, instead of at the angle of the crotch itself. ”
The claims of the reissued patent aro as follows:
“1. The combination, with the fly of a pair of pantaloons, or other similar garment, of an inelastic bridge or cheek-piece arranged across the crotch of the Jiy, and operating substantially as described, to receive any strain occasioned by the spreading apart of the fly, and which would otherwise be exerted upon the crotch of the fly.
“2. In combination with the fly portion of a pair of pantaloons, or other similar garment, a check-piece made integral with the button-hole strip of the fly, and adapted to prevent any tension at the crotch, d, that might operate injuriously upon it.”
The overalls which the defendants make do not have a bridge spanning an open space between the bridge and the point whore the two sides of the ily meet, but the button-hole strip extends down to, and is fastened at, the crotch, and extends upwards, and is secured to the button strip at the opposite side of said fly portion, being lapped behind the button strip. Tlie overalls which the plaintiff now makes are of the same construction, except that the button-hole strip is lapped upon the front side of the button strip. This difference is not material.
The question which first presents itself is whether, under a proper construction of the reissued patent, it should not be confined lo a bridge or check-piece which is arranged across the fly front, and bridges over, and is not fastened at the crotch. The reissue was applied for four years and eight mouths after the original patent was granted, and several months after the defendants began to make and sell the garments which are said to infringe; but it is earnestly contended that the reissue is not an enlargement of the original patent, hut is a more careful statement of ilio invention which was therein described and claimed. I am clearly of the opinion flint the Invention of the original patent, as described ail'd claimed therein, was a piece of inelastic, flexible material, arranged across tiie crotch, as a bridge, with its two ends secured to opposite sities of the fly-front, at points so far down the two sides that, when a strain is brought thereon, the bridge will take the entire strain. The original specification, drawings, and claim show that the bridge was the invention for which the patent was applied for, and that any other invention is beyond its terms. It is also the invention of the first claim of the reissue.
The second claim of' the reissue was designed to include a chock-piece ■which is not only integral with the button-hole strip, but which extends *818down to, and is fastened at, and crosses the crotch of the fly, and thence extends up upon the other side of the fly, and is fastened to the button strip. This is not the invention of the original patent, which expressly said that the button-hole strip, when serving also as a bridge, does not extend down and fasten into the crotch.
The second claim of the reissue is invalid unless it is limited to the bridge or check-piece of the original claim. With that construction, there is no infringement, and the bill is dismissed.